DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 05/31/2022.  Claims 16-37 are new claims. Claims 16-37 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: objection to claims 1, 15; 112(b) rejection of claims 7, 13, 14 and non-statutory double patenting rejection of claims 1-15.
Allowable Subject Matter
Claims 16-37 are allowed.
As of claim 16, the closest prior art ANDO et al. (US 2016/0178902 A1; ANDO) teaches an information display apparatus 1 is an apparatus that displays various pieces of information reflected off a projection target 6 as a virtual image VI (known as a head-up display (HUD)). The projection target 6 is a component on which information is projected. The projection target 6 is, for example, the front glass of the automobile AM. The projection target 6 is not limited to front glass but may be a known combiner. The information display apparatus 1 includes an image projector 10 that projects light representing information, an image forming unit 12 that forms an image with the light from the image projector 10, an optical unit 18 that converges (or diverges) the light formed into an image of information by the image forming unit 12, and a control device 40 that controls the image projector 10. ANDO does not anticipate or render obvious, alone or in combination, displaying on at least one display a first image in a first display area and a second image in a second display area on a same plane as the first display area; providing light of the first image and light of the second image from the at least one display; directing the light of the first image and light of the second image toward an optical combiner using projection optics; reflecting the light of the first image and the light of the second image from the optical combiner toward the visible region; and displaying a first virtual image corresponding to the first image and a second virtual image corresponding to the second image at positions visible through the optical combiner when viewed from the visible region, wherein the projection optics set an image point of the light of the first image and an image point of the light of the second image, so that the first virtual image and the second virtual image are formed at positions having different distances from a viewing point within the visible region. 
Claims 17-26 are allowed as being dependent on claim 16.
As of claim 27, the closest prior art ANDO et al. (US 2016/0178902 A1; ANDO) teaches an information display apparatus 1 is an apparatus that displays various pieces of information reflected off a projection target 6 as a virtual image VI (known as a head-up display (HUD)). The projection target 6 is a component on which information is projected. The projection target 6 is, for example, the front glass of the automobile AM. The projection target 6 is not limited to front glass but may be a known combiner. The information display apparatus 1 includes an image projector 10 that projects light representing information, an image forming unit 12 that forms an image with the light from the image projector 10, an optical unit 18 that converges (or diverges) the light formed into an image of information by the image forming unit 12, and a control device 40 that controls the image projector 10. ANDO does not anticipate or render obvious, alone or in combination, at least one display configured to display a first image in a first display area and a second image in a second display area on a same plane as the first display area and to provide light of the first image and light of the second image therefrom; and projection optics configured to receive light of the first image and light of the second image from the at least one display; an optical combiner configured to be illuminated by light of the first image and light of the second image from the projection optics and to display a first virtual image corresponding to the first image and a second virtual image corresponding to the second image at positions visible therethrough when viewed from the visible region, 4wherein the projection optics sets an image point of the light of the first image and an image point of the light of the second image, so that the first virtual image and the second virtual image are formed at positions having different distances from a viewing point within the visible region.
Claims 28-37 are allowed as being dependent on claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Nomura (US 20190049726 A1) teaches a head-up display device includes a main body layer sandwiched between a first concave optical surface located at an observation side and a second convex optical surface located at a side opposite to the observation side. A thickness of the main body layer becomes thinner from a center toward a periphery with regard to a lateral direction which is perpendicular to a reference plane, and a variation of the thickness of the main body layer with regard to a vertical direction parallel to the reference plane is different between the central part center and the peripheral part periphery with regard to the lateral direction;
- Prior Art Kanamori et al. (US 20060071877 A1) teaches a head-up display apparatus which includes an image display device for projecting at least two separate images, a mirror for reflecting the images, and an image screen for receiving and displaying the images. Each of the images expansively travels along optical path from the image display device to the image screen on a front windshield of a vehicle. Lengths of the optical paths of the at least two images from the image display device to the image screens are respectively different.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882